UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1022


SHRADDHA PATEL,

                    Plaintiff - Appellant,

             v.

KIRIT PATEL, a/k/a Kiritkumar Ambalal Patel; KRUPA PATEL; ATUL PATEL,
a/k/a Atulkumar Ambalal Patel, a/k/a Atulkumar Arvindbhai Patel; NINA PATEL,
a/k/a Nayna Patel,

                    Defendants - Appellees,

             and

PRABUDAS AMBALAL PATEL; NISHA PATEL, a/k/a Nisha Prabudas Patel;
MANU PATEL; SURESH PATEL,

                    Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis III, Senior District Judge. (1:15-cv-00598-TSE-TCB)


Submitted: June 14, 2018                                        Decided: June 18, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.
Lawrence John Joseph, Washington, D.C., for Appellant. Kirit Patel, Krupa Patel, Atul
Patel, Nina Patel, Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Shraddha Patel appeals the district court’s denial of her motion for an enlargement

of time to file an appeal. Patel contends that the district court improperly construed her

motion as one under Fed. R. App. P. 4(a)(6), and that she is entitled to an extension of

time under Fed. R. App. P. 4(a)(5). Patel also seeks to appeal various orders leading up

to and including the final order entered on August 21, 2017. We affirm in part and

dismiss in part.

       With regard to the district court’s order denying Patel’s motion to extend the

appeal period, we have reviewed the record and Patel’s arguments on appeal and find no

reversible error. Accordingly, we affirm the denial of the motion to extend the appeal

period for the reasons stated by the district court. Patel v. Patel, No. 1:15-cv-00598-

TSE-TCB (E.D. Va. filed Dec. 1, 2017, & entered Dec. 4, 2017).

       Turning to Patel’s appeal of the remaining orders, parties are accorded 30 days

after the entry of the district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal period under Fed. R. App.

P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

       The district court’s final order was entered on the docket on August 21, 2017.

Patel filed her notice of appeal on December 29, 2017. Because Patel failed to file a

timely notice of appeal or to obtain an extension or reopening of the appeal period, we

dismiss the appeal of the remaining orders for lack of jurisdiction.

                                             3
      We deny Patel’s motions to defer and for preparation of transcripts at government

expense. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                          4